                                 UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       WESTERN DIVISION

CARL WATTS, # 77138                                                                    PLAINTIFF

VS.                                                       CIVIL ACTION NO. 5:17-cv-38-DCB-MTP

OFFICER RICHARD PICKETT                                                              DEFENDANTS

                                          NOTICE OF SERVICE

               COMES NOW Defendant Richard Pickett, by and through counsel, and gives notice that

he has served the following discovery documents in the above-referenced matter:

                      1.     Defendant’s Witness List; and

                      2.     Defendant’s Exhibit List.

               Respectfully submitted, this the 23rd day of December, 2019.

                                                   RICHARD PICKETT, DEFENDANT

                                                   BY:       /s/ Steven J. Griffin
                                                             OF COUNSEL

STEVEN J. GRIFFIN - BAR # 103218
sgriffin@danielcoker.com
DANIEL COKER HORTON AND BELL, P.A.
4400 OLD CANTON ROAD, SUITE 400
POST OFFICE BOX 1084
JACKSON, MISSISSIPPI 39215-1084
TELEPHONE: (601) 969-7607
FACSIMILE: (601) 969-1116




{D1325529.1}
                                       CERTIFICATE OF SERVICE

               I hereby certify that on December 23, 2019, I served the foregoing document by U.S. Mail

the foregoing document to the following:

                      Carl Watts (MDOC #77138)
                      Wilkinson County Correctional Facility
                      2999 U.S. Highway 61
                      Woodville, MS 39669

                                                    /s/ Steven J. Griffin




{D1325529.1}                                          2
